                      Case 2:19-cv-00822-JCM-VCF Document 10 Filed 01/25/21 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                      ***
                 7    ARMENUI A. KARAPETIAN,                                   Case No. 2:19-CV-822 JCM (VCF)
                 8                                             Plaintiff(s),                   ORDER
                 9           v.
               10     FASTBUCKS OF LAS VEGAS II NEVADA,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Karapetian v. FastBucks of Las Vegas II
               14     Nevada LLC, case number 2:19-cv-00822-JCM-VCF.
               15            On October 28, 2019, plaintiff filed a motion for clerk’s entry of default which was
               16     granted. (ECF Nos. 6, 7). Several months later, on March 12, 2020, this court ordered plaintiff
               17     to file a motion for default judgment or other appropriate motion. (ECF No. 8). Having failed to
               18     do so after a month, plaintiff was ordered to show cause as to why she failed to comply with the
               19     court’s prior order. (ECF No. 9). This court made it abundantly clear that “[f]ailure to show
               20     cause may result in dismissal of this action.” (Id.). The deadline has long passed for plaintiff to
               21     comply with this court’s orders.
               22            This court finds that dismissal of this action is appropriate. Before engaging in case-
               23     terminating sanctions, this court weighs “five factors in deciding whether to dismiss a case for
               24     failure to comply with a court order:”
               25
                                     (1) the public’s interest in expeditious resolution of litigation; (2)
               26                    the court’s need to manage its docket; (3) the risk of prejudice to
                                     the defendants; (4) the public policy favoring disposition of cases
               27                    on their merits; and (5) the availability of less drastic sanctions.”

               28     In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-00822-JCM-VCF Document 10 Filed 01/25/21 Page 2 of 2



                1            The “public’s interest in expeditious resolution of litigation”, “the court’s need to manage
                2     its docket”, and “the risk of prejudice to the defendants” weigh overwhelmingly in favor of
                3     dismissal. Id. The parties have not acted in this matter for over a year, and dismissal will not
                4     harm defendants. Public policy favoring disposition on the merits is not a strong factor in this
                5     case either—plaintiff’s compliance with this court’s orders would lead to default judgment.
                6     (ECF Nos. 8, 9). Finally, although less drastic sanctions are imaginable, they are not appropriate
                7     here. Plaintiff has failed to pursue this case, or even comply with this court’s most basic orders,
                8     for well over a year. (Id.).
                9            Accordingly,
              10             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the matter of of
              11      Karapetian v. FastBucks of Las Vegas II Nevada LLC, case number 2:19-cv-00822-JCM-VCF,
              12      be, and the same hereby is, DISMISSED for failure to comply with this court’s orders.
              13             The clerk shall close the case.
              14             DATED January 25, 2021.
              15                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
